STATE OFFICERS AND EMPLOYEES — BLANKET BOND
The following governmental entities and state officer are subject to the provisions of 74 O.S. 85.29 [74-85.29] (1975) which requires a blanket bond for state officers and employees: 1. Grand River Dam Authority; 2. Oklahoma Turnpike Authority; 3. Ottawa Reclamation Authority; 4. Drug Treatment and Rehabilitation Authority; 5. Oklahoma Railway Maintenance Authority; 6. Professional Practices Commission; 7. Oklahoma Veterans Loan Authority; and 8. Fiscal Director of the Oklahoma Tourism and Recreation Department The Attorney General has considered your request for an opinion where, in effect, you ask the following question: Are the following governmental entities and state officer subject to the provisions of 74 O.S. 85.29 [74-85.29] (1975) which require a blanket bond for state officers and employees: 1. Grand River Dam Authority 2. Oklahoma Turnpike Authority 3. Ottawa Reclamation Authority 4. Drug Treatment and Rehabilitation Authority 5. Oklahoma Railway Maintenance Authority 6. Professional Practices Commission 7. Oklahoma Veterans Loan Authority 8. Fiscal Director of the Oklahoma Tourism and Recreation Department? The provisions for the blanket bond for state officers and employees are found at 74 O.S. 85.26 [74-85.26] et seq. (1975). 74 O.S. 85.26 [74-85.26] (1975) states: "The Central Purchasing Division of the State Board of Public Affairs is hereby directed to purchase from the lowest bidder a surety contract or contracts in the form known as a 'blanket bond' to cover all elective state officers, appointive officers and employees in the manner hereinafter provided. No other bond shall be acceptable as surety for any elected or appointed officer or employee of this state in lieu of the blanket bond provided for herein. For purposes of this act, a 'blanket bond' is defined as a public employees' blanket position bond which covers all employees up to the penalty of the bond for each employee and the full penalty of the bond is always in force during its term and no restoration is necessary and there is no additional premium after a loss is paid." The classification of officers and employees for coverage under the blanket bond is found at 74 O.S. 82.28 [74-82.28] (1975), and states: "A. For purposes of this act, each head of a department, institution, agency, commission, authority or other body of state government shall determine and classify the officers or employees under his jurisdiction and control who are required to give surety to the state, having due regard for the duties and responsibilities of any such office or employment and shall require such surety in such amounts and upon such terms and conditions as may be specified and provided by this act. "B. In determining which officers or employees shall be bonded, the head of the department, agency, institution, commission, authority or other body of state government may make such determination by classes of employees with due regard to the duties and responsibilities of officers and employees falling within such class." Title 74 O.S. 85.29 [74-85.29] (1975) states the amount of surety required of each state officer or employee set forth in the schedule listed hereinbelow: "DEPARTMENT AMOUNT OF BOND State Treasurer $300,000.00 State Board of Public Affairs 100,000.00 Insurance Commission 100,000.00 State Auditor 25,000.00 Budget Office 50,000.00 Banking Department 50,000.00 State Examiner and Inspector 50,000.00 State Insurance Fund 50,000.00 Land Office 50,000.00 Securities Commission 50,000.00 Board of Surplus Property 50,000.00 Tax Commission 50,000.00 Department of Institutions, Social and Rehabilitative Services 50,000.00 Public Employees Retirement System 50,000.00 Corporation Commission 50,000.00 Board of Education Finance Division 150,000.00 All Others 25,000.00 Department of Highways 25,000.00 Board of Regents — Universities and Colleges 50,000.00 District Attorney 10,000.00 All Other State Departments, Agencies, Institutions, Commissions, Authorities and other bodies of state government 10,000.00" (Emphasis added) It is apparent that the pertinent portion of 74 O.S. 85.29 [74-85.29] is the general inclusion of all other state departments, agencies, institutions, commissions, authorities and other bodies of state government which generally includes all governmental entities not specifically enumerated. The question involves whether the entities and state officer listed within your question are ones included in the general categories in 74 O.S. 85.29 [74-85.29].  1. The Grand River Dam Authority is a state authority pursuant to 82 O.S. 861 [82-861] et seq.  2. The Oklahoma Turnpike Authority is a state authority pursuant to 69 O.S. 1703 [69-1703].  3. The Ottawa Reclamation Authority is a state authority pursuant to 45 O.S. 801 [45-801].  4. The Drug Treatment and Rehabilitation Authority is a state authority pursuant to 43 O.S. 652 [43-652]. 5. The Oklahoma Railway Maintenance Authority is a state authority pursuant to 66 O.S. 301 [66-301] et seq.  6. The Professional Practices Commission is a state commission pursuant to 70 O.S. 6-116 [70-6-116].  7. The Oklahoma Veterans Loan Authority is a state authority pursuant to 72 O.S. 263 [72-263]. 8. The Fiscal Director of the Oklahoma Tourism and Recreation Department is an officer within the Oklahoma Tourism and Recreation Department created pursuant to 74 O.S. 1801 [74-1801] et seq.  It is therefore apparent that the above-listed entities are included in the general provisions of 74 O.S. 85.29 [74-85.29] covering the state department, agencies, institutions, commissions, authorities and other bodies of state government.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The following governmental entities and state officers are subject to the provisions of 74 O.S. 85.29 [74-85.29] (1975) which requires a blanket bond for state officers and employees: 1. Grand River Dam Authority; 2. Oklahoma Turnpike Authority; 3. Ottawa Reclamation Authority; 4. Drug Treatment and Rehabilitation Authority; 5. Oklahoma Railway Maintenance Authority; 6. Professional Practices Commission; 7. Oklahoma Veterans Loan Authority; and 8. Fiscal Director of the Oklahoma Tourism and Recreation Department.  (DAVID K. McCURDY) (ksg)